[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-13006                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar             FEBRUARY 22, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 8:10-cr-00073-SDM-TGW-1

UNITED STATES OF AMERICA,

                                                        llllllllllllllllllPlaintiff-Appellee,


                                           versus

JOSE LUIS AGUILAR-ARRAIZA,
a.k.a. Jose Luis Alvarez-Arraiza,
a.k.a. Jose Luis Aguilera-Arraiza,
a.k.a. Jose Luis Alvarez,
a.k.a. Fernando Garza,
a.k.a. Jose Luis Alvarez-Gutierrez,
a.k.a. Jesse Luis Alvarez,
a.k.a. Jose Alvarez,

      llllllllllllllll                                         ll Defendant-Appellant.

                               ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________

                                    (February 22, 2011)
Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Jose Luis Aguilar-Arraiza appeals the reasonableness of his sentence of

imprisonment for 110 months following his plea of guilt to illegal re-entry into the

United States after deportation for an aggravated felony. 8 U.S.C. § 1326(a),

(b)(2). Aguilar-Arraiza’s latest conviction followed four deportations in 1974,

1977, 1996, and 2007 and several earlier convictions. We affirm.

      Our review of a sentence for reasonableness is a deferential standard of

review for abuse of discretion. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct.

586, 597 (2007).

      Aguilar-Arraiza’s sentence is reasonable. The district court correctly

calculated the guideline range of 70 to 87 months and considered the statutory

sentencing factors. 18 U.S.C. § 3553(a). The district court reasonably concluded

that an upward variance was necessary to reflect the seriousness of the offense,

promote respect for the law, provide just punishment, and afford adequate

deterrence. The district court did not abuse its discretion in sentencing Aguilar-

Arraiza to 110 months of imprisonment.

      AFFIRMED.




                                          2